Citation Nr: 0911153	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  02-12 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to 
October 19790 and from December 1975 to August 1990.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  Jurisdiction of the Veteran's case was 
subsequently transferred to the VA RO, in Waco, Texas, and 
then to the VA RO in Muskogee, Oklahoma.

In November 2007, the Veteran testified during a Board 
personal hearing at the RO in Muskogee before the undersigned 
Acting Veterans Law Judge.  A transcript of the hearing is of 
record.

In a March 2008 decision, the Board granted a 30 percent 
rating for the Veteran's cluster headaches, and remanded his 
claim for a TDIU to the RO for further development.  That 
action has been completed, and the case has been returned to 
the Board.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are: 
headaches, rated 30 percent disabling from November 1, 2001; 
diabetes mellitus, rated 20 percent disabling from January 
24, 2006; hypertension, rated 10 percent disabling from 
September 1, 1990; and status post right little finger 
fracture, left ear hearing loss, post operative epididymitis, 
cystectomy scars of the face, head, back, and right thigh, 
and erectile dysfunction, all rated as noncompensable.  His 
combined rating is 40 percent from November 1, 2001, and 50 
percent from January 24, 2006.

2.  The Veteran's service-connected disabilities alone do not 
preclude him from securing or following substantially gainful 
employment consistent with his education and industrial 
background.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  The Board notes that, effective May 30, 
2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 
Fed. Reg. 23,353-356 (Apr. 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request that a claimant provide 
any pertinent evidence in the claimant's possession.

The Board also notes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) that spoke to cases of 
increased rating; however, a claim for TDIU is, in essence, a 
claim for an increased rating.  Norris v. West, 12 Vet. App. 
413, 420 (1999).  Nevertheless, the Board finds that the 
Veteran has been provided with sufficient notice to address 
the Court's holding in Vazquez-Flores v. Peake.  In letters 
issued in September 2002, January 2004, February 2006, and 
August 2008, the RO informed the appellant of its duty to 
assist him in substantiating his claim under the VCAA and the 
effect of this duty upon him claim, as well as what 
information and evidence must be submitted by the appellant.  

In addition, the Veteran testified at the Board hearing 
before the undersigned regarding the effect of his service-
connected disabilities on his ability to work, and responded 
to the RO/AMC's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  After the issuance of each notice described 
above, and opportunity for the appellant to respond, the SSOC 
issued in January 2009 reflects readjudication of the claim.  
Hence, although some of the VCAA-compliant notice post-dates 
the rating decision on appeal, the appellant is not shown to 
be prejudiced by the timing of this notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case or SSOC, is sufficient to cure a timing defect).  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the 
RO/AMC.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92.  Likewise, it appears that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
files, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of VCAA 
notice by the RO/AMC constituted harmless error

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

TDIU

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, personal hearing testimony, 
and lay statements.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims files shows, or fails to show, 
with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

In an October 2001 signed statement, the Veteran reported 
that he was unable to work due to asthma, arthritis, a 
nervous condition, depression, and memory, loss, degenerative 
disc disease, hypertensive vascular disease, chronic 
headaches, chronic bronchitis, polyps, and a weak bladder.

In November 2001, the RO received the Veteran's formal 
application for a TDIU.  He reported that he was unable to 
work due to a nervous condition that affected him full time 
in August 2000.  He said that he last worked in August 2000, 
when he became too disabled to work.  The Veteran reported 
completing one year of college education, had specialized 
training in finance and accounting in the military, and had 
work experience as a linesman.  He indicated that he had two 
herniated discs in his back and arthritis in his joints, 
chronic obstructive pulmonary disease, degenerative disc 
disease, hypertensive vascular disease, and a major 
depressive disorder. 

Also in November 2001, the Social Security Administration 
(SSA) determined that the Veteran was totally disabled.  He 
was found to be unable to work and eligible for SSA benefits 
since August 2000 due to degenerative disc disease and 
affective or mood disorders.

In another formal application for a TDIU, signed and dated in 
February 2002, the Veteran reported that he was unable to 
work due to cluster headaches, arthritis, and degenerative 
disc disease.  In a May 2005 written statement, the Veteran 
maintained that he did not have a driver's license, and that 
his wife lost several jobs during the last five years due to 
the need to take time from her work to take him to the 
emergency room for treatment for headaches.  He wrote that he 
lost jobs because of his headaches, including a job at Tyson 
Foods.

During the November 2007 Board hearing, the Veteran testified 
that he was unable to hold a job and, in approximately 2000, 
lost a job because of his headaches (see hearing transcript 
at pages 13-14).  He testified that he had three to five 
headaches a week (Id. at 3).  The Veteran said he was unable 
to work when he had a headache, worked on a production line, 
and believed he would be a safety hazard because he would 
fall or pass out due to the headache (Id. at 15).  He said 
that Dr. M. treated him for his headaches (Id. at 17).  His 
wife testified that his headaches affected her ability to 
work because, when he had headache, she had to leave to take 
him for medical treatment (Id. at 21-22).

A TDIU may be assigned where the combined schedular rating 
for the service-connected disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16.  Unemployability associated with advancing age 
or intercurrent non-service-connected disability may not be 
considered in determining entitlement to a total compensation 
rating.  
38 C.F.R. § 4.19.  Factors to be considered are the veteran's 
employment history and his educational and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

Under 38 C.F.R. § 4.16(a), if there is only one service-
connected disability, the disability shall be ratable at 60 
percent or more; if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 
38 C.F.R. §§ 4.1, 4.15 (2008).  In evaluating a claim for a 
TDIU, the central inquiry is whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993). As noted, consideration may not be given to 
the impairment caused by non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantial gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 
13 Vet. App. 342 (2000).

The VA General Counsel concluded that the controlling VA 
regulations generally provided that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by such 
circumstances.  Thus, the criteria include a subjective 
standard. It was also determined that "Unemployability" is 
synonymous with the inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91.  In 
determining whether a veteran is entitled to individual 
unemployability, neither his non-service-connected 
disabilities nor his advancing age may be considered.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  Thus, in deciding 
the claim, the Board may not favorably consider the effects 
of the veteran's non-service-connected disabilities with 
respect to their degree of interference with the veteran's 
employability.

Indeed, the Court stated that, in order for a veteran to 
prevail on a claim for a TDIU, the record must reflect some 
factor, which takes his case outside of the norm.  The sole 
fact that he is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, supra.  If total industrial 
impairment has not been shown, the VA is not obligated to 
show that a veteran is incapable of performing specific jobs 
in considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994).

In this case, service connection has been established for 
headaches, rated 30 percent disabling from November 1, 2001; 
diabetes mellitus, rated 20 percent disabling from January 
24, 2006; hypertension, rated 10 percent disabling from 
September 1, 1990; and status post right little finger 
fracture, left ear hearing loss, post operative epididymitis, 
cystectomy scars of the face, head, back, and right thigh, 
and erectile dysfunction, all assigned noncompensable 
ratings.  The Veteran's combined evaluation is 40 percent 
from November 1, 2001 and 50 percent from January 24, 2006.  
He thus fails to satisfy the minimum percentage requirements 
for TDIU under 38 C.F.R. § 4.16(a).  Therefore a total rating 
may be assigned only if the record establishes an exceptional 
case in which his service-connected disabilities nonetheless 
render him unemployable.  See 38 C.F.R. §§ 3.321, 4.16(b).

However, the fact that a claimant is unemployed, retired, or 
not looking for work does not mean he is entitled to a TDIU.  
The issue in such cases is whether the claimant is capable of 
performing the physical and mental acts required by 
employment, not whether the claimant can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A review of the Veteran's VA medical (treatment) records 
reflects treatment for the service-connected headache 
disability and his diabetes mellitus and hypertension, as 
well as other, non-service-connected, disorders including 
degenerative disc disease.  The record includes a November 
2006 signed statement from S.M., D.O., to the effect that the 
Veteran had chronic debilitating cluster headaches 
approximately six to seven times per month and was totally 
unemployable due to his "ongoing disability."

It is significant that a February 2007 VA examination report 
presented findings consistent with the currently assigned 30 
percent rating for headaches and those findings do not 
warrant a higher rating.  That VA examiner reviewed the 
Veteran's medical records, performed a clinical evaluation, 
diagnosed chronic pain syndrome with chronic neck pain, back 
pain, and headache pain, and noted that the Veteran was 
narcotic dependent.  The Veteran's gastroesophageal reflux 
diease and gastric atony was thought most likely due to 
chronic morphine use, his diabetes mellitus type-II was 
considered controlled on oral medication, and his 
hypertension was under good control.  Chronic headaches were 
also noted.

The VA examiner who performed the February 2007 examination 
noted that the Veteran last worked in 2000 making bed springs 
for a mattress company and then worked in a plant where he 
lifted heavy boxes onto a conveyer belt.  The Veteran was 
fired in 2000 because of too many missed days that he claimed 
were due to headaches; however, the VA examiner opined that 
the Veteran's unemployability was more related to his (non-
service-connected) cervical spine and degenerative disc 
disease that rendered him unable to perform heavy labor for 
which he was suited in the past.  The VA examiner wrote that 
the Veteran's chronic narcotic use to control his pain made 
it difficult for him to work around heavy machinery or at 
heights.  The VA examiner directly related the Veteran's 
gastrointestinal tract nausea and vomiting to his back 
problem that caused him to use narcotic medication that 
aggravated his gastroesophageal reflux diease.  In the VA 
examiner's opinion, the Veteran's unemployability was 
primarily due to back pain.

Furthermore, a September 2008 VA examination report indicates 
that the VA examiner reviewed the Veteran's medical records 
that include a history of a diskectomy and cervical fusion 
performed in 2000.  According to the report, the Veteran 
complained of headaches three to four times a week that 
lasted ten to fifteen hours and were treated with rest and 
Midrin.  The diagnosis was a history of headaches with a 
normal examination and the VA examiner opined that the 
Veteran's subjective headaches did not make him incapable of 
obtaining or maintaining substantially gainful employment.

Despite the Veteran's contentions, none of the VA or private 
medical records ascribes an inability to work due to the 
Veteran's service-connected headaches, diabetes mellitus, and 
hypertension.  The probative medical evidence of record 
indicates that medication provides good control for his 
diabetes and hypertension and there are no significant 
complaints regarding the Veteran's service-connected 
residuals of a finger fracture, left ear hearing loss, 
epipdymitis, cystectomy with residuals of scars to the face, 
head, back, and right thigh, or erectile dysfunction.  A 
January 2006 VA outpatient record indicates that the Veteran' 
headaches were associated with nausea and vomiting, as well 
as photophobia, although the February 2007 VA examiner opined 
that the nausea and vomiting were directly related to non-
service-connected back problems that caused him to take 
narcotic medications that aggravated the Veteran's reflux 
disease.  

In support of his claim, the Veteran points to the November 
2006 written statement from Dr. S.M. to the effect that the 
Veteran had chronic debilitating cluster headaches 
approximately six to seven times per month, and was totally 
unemployable due to his (unspecified) "ongoing disability."  

Because there is both positive and negative medical opinion 
evidence in this case, the Board must assess the probative 
value of such opinions.  While the conclusions of a physician 
are medical conclusions that the Board cannot ignore or 
disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), 
the Board is free to assess medical evidence and is not 
compelled to accept a physician's opinion.  See Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  The Court has held that 
the value of a physician's statement is dependent, in part, 
upon the extent to which it reflects "clinical data or other 
rationale to support his opinion."  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Thus, a medical opinion is inadequate 
when it is unsupported by clinical evidence.  Black v. Brown, 
5 Vet. App. 177, 180 (1995) (suggesting that a medical 
opinion is inadequate when it is unsupported by clinical 
evidence).

An initial review of Dr. S.M.'s November 2006 statement might 
appear to support the appellant's claim, but a close analysis 
shows it does not.  The opinion is both equivocal and 
speculative and, at most, does little more than propose that 
it is possible that the Veteran is totally disabled due to 
his headache disability.  Dr. S.M. does not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the Veteran's case.  Such speculation 
is not legally sufficient to establish service connection.  
See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, the Board is 
mindful that it cannot make its own independent medical 
determinations, and that there must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The Board finds to be more probative the February 2007 and 
September 2008 opinions from the VA examiners who reviewed 
the Veteran's medical records, referenced the records they 
reviewed, performed clinical examinations, and explained the 
rationale for their conclusions.  The February 2007 VA 
examiner noted the Veteran's history of chronic pain for 
which he took pain medication that caused him to be narcotic 
dependent and led to gastrointestinal problems.  This VA 
examiner explained the Veteran's employment history and that 
his cervical spine and degenerative disc disease rendered him 
unable to perform heavy labor for which he was suited in the 
past, and that his chronic narcotic use to control his pain 
made it difficult for him to work around heavy machinery or 
at heights.  In this VA examiner's opinion, the Veteran's 
unemployability was primarily due to back pain. 

The 2007 VA examiner's opinion is entirely consistent with 
the September 2008 VA examiner's conclusion that the 
Veteran's subjective headaches did not render him incapable 
of obtaining or maintaining substantially gainful employment.  

As to the opinion of Dr. S.M. in the November 2006 statement, 
the Board finds that this doctor did not clearly attribute 
the Veteran's unemployability to the service-connected 
headache disorder; rather, this physician suggested that, 
according to the Veteran's record and other history, the 
Veteran was totally disabled due to "ongoing disability," 
but did not provide further explanation, or provide any other 
clinical records to support that assertion.  Dr. S.M.'s 
office records dating from February 2004 to April 2006 
reflect treatment for other disorders, including acute 
sinusitis and pharyngitis during 2004, pharyngeal erythema in 
November 2005 and April 2006, but do not show treatment for 
cluster headaches.  Read in this context of history of 
treatment, it appears Dr. S.M. is relating the Veteran's 
unemployability to the various disorders for which he treated 
the Veteran.  

Although Dr. S.M., in November 2006, wrote that the Veteran 
is unable to work due to his "ongoing disability," he does 
not explain which disability or disabilities render the 
Veteran unable to work.  A bare conclusion, even one reached 
by a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  Nor did Dr. S.M., in November 2006, provide 
clinical evidence to support his belief.  His opinion, 
although doubtless sincerely rendered, is for that reason not 
accorded great weight by the Board.  See Bloom v. West, Black 
v. Brown, supra.

On the other hand, the February 2007 VA examiner explained 
that the Veteran's unemployability was more related to his 
(non-service-connected) cervical spine and degenerative disc 
disease that rendered him unable to perform heavy labor for 
which he was suited in the past.  According to this VA 
examiner, the Veteran's chronic narcotic use to control his 
pain made it difficult for him to work around heavy machinery 
or at heights.  The VA examiner directly related the 
Veteran's gastrointestinal tract nausea and vomiting to his 
back problem that caused him to use narcotic medication that 
aggravated his gastroesophageal reflux disease.  According to 
this VA examiner, the Veteran's unemployability was primarily 
due to back pain.  As well, in September 2008, a VA examiner 
concluded that the Veteran's subjective headaches did not 
render him incapable of obtaining or maintaining 
substantially gainful employment.

The two VA examiners, in 2008 and 2008, examined the Veteran 
and reviewed his medical records and concluded that he was 
unemployable due to non-service-connected back and cervical 
spine disorders and that headaches did not render the Veteran 
unemployable.  This finding is entirely consistent with the 
SSA determination that the Veteran was rendered disabled, 
primarily, by his non-service-connected degenerative disc 
disease and, secondarily, by affective or mood disorders.

Thus, the opinion of Dr. S.M. in November 2006 is accorded 
less weight than that of the VA examiners in February 2007 
and August 2008.  In sum, the medical evidence regarding the 
Veteran's headaches, diabetes mellitus, and hypertension 
disability, while not insignificant, does not appear to 
preclude substantially gainful employment.  For these 
reasons, the Board finds that the service-connected 
headaches, diabetes mellitus, hypertension, status post right 
little finger fracture, left ear hearing loss, post operative 
epididymitis, cystectomy scars of the face, head, back, and 
right thigh, and erectile dysfunction are not of such 
severity as to render the Veteran unemployable.



For these reasons, the Board finds that a preponderance of 
the evidence is against the Veteran's claim for TDIU, and the 
claim must be denied.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.


ORDER

A TDIU is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


